I concur in the majority's analysis and disposition of appellant's first, third, fourth, fifth and sixth assignments of error. I further concur in the majority's disposition of appellant's second assignment of error. However, I do so based upon the fact appellant's defense as to the involuntary manslaughter charge involving Mr. Freeman was accident, not self-defense. T. at 1130. As such, Mr. Freeman's past juvenile record, though relevant to prove he was the aggressor in a self-defense claim, was irrelevant to the defense offered at trial.